              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA


D'RON ADAMS,                                      CIVIL ACTION
        Plaintiff,

v.                                                No. 18-1516

TROOPER CHARLES H. STEINMETZ, :
et. al.,
         Defendants.

                                    ORDER

      AND NOW, this 28th day of January 2019, upon consideration of

Defendant, Darren Alston's, Motion for Judgment on the Pleadings (ECF No. 9)

and Plaintiffs Response thereto (ECF No. 11), and consistent with the Court's

accompanying Memorandum, it is hereby ORDERED and DECREED that

Defendant, Darren Alston's, Motion for Judgment on the Pleadings (ECF No. 9) is

GRANTED. All claims against Defendant Alston are DISMISSED WITHOUT

PREJUDICE. Plaintiff is free to amend his Complaint as to Defendant Alston,

only, on or before February 11, 2019.

                                                  BY THE COURT:
